DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
 
Response to Arguments
Applicants arguments with regards to the prior art are persuasive, moving elements of claim 4 into claim 1 are believed to move the claims past the art rejection.
With regards to the 112b rejections the previous 112b rejections are withdrawn due to the amendment.
With regards to the 112a rejection under MPEP 2163(II)(A)(3)(a)(ii) is withdrawn due to the amending of “biosensor” and “biometric” to “heart rate sensor and “heartrate”; and, the 112a rejection based on the recitation of “based on the motion data and the biometric data” this is overcome by the amendment to and/or as it now allows for the determinations of the states based on one value to be made based on one value.

Applicant's arguments filed 11/28/22 have been fully considered but they are not persuasive and/or moot in view of the updated rejection.
With regards to the 112a rejection against the parameters under MPEP 2161.01, Applicants argue that there is support provided via [0110]-[0111] and [0113], Examiner notes some of the key elements of these paragraphs for this discussion are: [0110] “parameters for obtaining the recovery index may be discriminated into four generalizing parameters a, b, c, and d”, [0111] “acquire the generalizing parameters a, b, c, and d, based on the collected results.”  and [0113] “the generalizing parameters a, b, c, and d through testing or experimenting”. These portions state that based on testing or experimentation (gathered data) the parameters are determined without disclosing how they are actually determined from the data or what particular data is actually applied to get each of them. Thus, this is not persuasive as stated in MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)". 
Applicants are arguing that it can be done without explaining how to achieve the claimed function without any specifics. The specification just says from the data we get parameters without the specifics of how. Applicants also point to the formula for the generalized parameters but that formula is not determining the parameters it is taking the determined parameters and applying them. The formula is relative with respect to the parameters. It is the generalizing/personalized parameters a, b, c, d, e and f which are not sufficiently disclosed. To the extent applicants are arguing that STrem, Sas, Sbs are sufficiently disclosed; the STrem, Sas, Sbs can be determined and are not the issue.
More specifically Applicants state “The parameters a, b, c, and d are then adjusted, e.g., incremented or decremented, until the result of the Formula 1, rare RQindex, corresponds to answers provided by the user in response to the questions disclosed at [0113] of the Specification. This is how the parameters a, b, c, and d are determined.”, Examiner disagrees. Applicants point to the [0113] in particular "According to an embodiment, the processor 120 can reset the generalizing parameters a, b, c, and d once a month in response to feedback (questions, etc.) from the user every day for 30 days." Is not enough. First how does want quantify “feedback” in order to be used? Second, in arguendo, if the “feedback” is quantified into similar some numerical value for use how is it used with regards to the a, b, c, d to reset them – the spec merely says “can reset”, there is no specific discussion as to how they are adjusted. Further, there are no specifics as to when you adjust a vs b vs c vs d, keep one or more of them constant and change other others, or an of the various other alternatives of adjusting these values. For the above reasons this is not persuasive. 
With regards to the 101 rejection Applicants arguments are not persuasive. As laid out in the rejection that the 101 rejection the elements are not integrated into a practical application. Applicant’s argument that determining stress levels of the user before and after sleep and displaying stress data to the user is clearly practical because it allows users of the claimed electronic device to better understand their quality of sleep (see Remarks pg 14) is not found persuasive because the elements identified by the Applicant are elements to abstract idea itself (determining stress level and for better understanding of the quality sleep). Furthermore, as recited in the rejection the “obtain” elements are pre-solution activity and the “presenting”/displaying is post solution activity. The calculating stress data is part of the mental concept and thus does not integrate the mental concept into a practical application. 
The remaining discussion relies on the elements discussed above and are not persuasive for the same reasons. 

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".
The specification recites parameters, determining “generalized” and “personalized” parameters, and to determine those parameters in order to “calculate” the recovery index based on the generalized/personalized parameters but the specification doesn’t disclose how the generalized/personalized are determined. For example, in [0111] it recites “obtain the generalizing parameters a, b, c, and d in [Formula 1] through testing based on the factors” and [0113] recites “According to an embodiment, the processor 120 can obtain the generalizing parameters a, b, c, and d through testing or experimenting”. The specification recites a functional intent, to determine/set parameters, without disclosing how the intent is achieved.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, mental process. The claim recites gathering data, setting parameters, calculating a fundamental recovery index, calculating a recovery index and displaying an output (claims 4-9 and 17-19 also recite calculating a fundamental index).
The limitations of set/setting “parameters”, determining stress data, fundamental recovery index and calculating a recovery index, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, a person with a look up table and gathered data can apply the data to a look a up table to get reference value(s) (the reference value(s) is a user state which is defined based on the measurements no motion and constant HR = x state; motion and constant HR = y state, etc. each of these whether there is motion or changes in HR would be visible in sets of motion and HR data respectively in the gathered pre-solution data), comparing the reference value to a measured value to get a difference (i.e. stress data), the user setting parameters and then calculating an indexes, which in the context of this claim encompasses the user manually using pen a paper choosing parameters, applying the data to the equation to calculate an index (i.e. plugging in values). Examiner notes applicants Formula 1 (between [0109] and [0110]) is what applicants provide for the calculation of the index and is merely applying basic mathematical concepts of addition and multiplication which one could perform using a pen and paper. Furthermore, the additional claims do not claim anything beyond basic math concepts which can be performed by hand including but not limited to addition, subtraction, multiplication, division and/or averages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and displaying. The limitations of sensors “obtaining” data is pre-solution activity of mere data gathering, and the “displaying” is merely post solution activity of displaying a calculation. The processor (i.e. “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable with motion sensing, bio-sensing (including HR), communication and processor/memory (or separate processing): (1) Rich see recitations below; (2) Bres see recitations below including [0041], [0043]; (3) US 20110112418 to Field et al. see 12 Fig 1, Fig 12a-12b, [0064]; (4) US 20150351690 to Toth et al. see [0062], [0233], Fig. 6; (5) US 20040015058 to Besson et al., see Fig 1-2f, [0039]; (6) US 20180353125, for example [0128]-[0130]; (7) US 20160066859, for example [0235]-[0236]; (8) Kinn see recitations below. 
Therefore, the claims considered in combination/as a whole are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150148691 see Fig 1b-1c; Normalization (statistics), https://en.wikipedia.org/w/index.php?title=Normalization_(statistics)&oldid=606383487, 4/29/2014 – see 0-1 normalization how to restrict the dataset between two numbers of a range; Z Beattie et al 2017 Physiol. Meas. 38 1968.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792       

/UNSU JUNG/               Supervisory Patent Examiner, Art Unit 3792